 

EXHIBIT 10.3

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of April, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of April 1, 2013 (the “Pooling and Servicing Agreement”), and PrimeLending, a
PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

3.          PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

  

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:       Section or Subsection Matter     7.03, other than
7.03(c) Repurchase; Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

  

6

 

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-6

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-6

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39227100, Sequoia Mortgage Trust 2013-6 Distribution Account

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-6” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or
(y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION   CORPORATION   Assignor       By:     Name:  
  Title:         SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
Name:     Title:         Christiana Trust, a division of   Wilmington Savings
Fund Society, FSB,   not in its individual capacity but solely as Trustee,  
Assignee       By:     Name:     Title:         PRIMELENDING, A PLAINSCAPITAL
COMPANY       By:     Name:     Title:  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

 



Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-6)



 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Name Loan Group Loan
Number Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500    
Prime Lending   10000008905 1 1 0 2 1000383 0.002500     Prime Lending  
10000008213 1 1 0 3 1000383 0.002500     Prime Lending   10000008405 1 1 0 4
1000383 0.002500     Prime Lending   10000008753 1 1 0 5 1000383 0.002500    
Prime Lending   10000008215 1 1 0 6 1000383 0.002500     Prime Lending  
10000008082 1 1 0 7 1000383 0.002500     Prime Lending   10000008761 1 1 0 8
1000383 0.002500     Prime Lending   10000007878 1 1 0 9 1000383 0.002500    
Prime Lending   10000009058 1 1 0 10 1000383 0.002500     Prime Lending  
10000008048 1 1 0 11 1000383 0.002500     Prime Lending   10000008565 1 1 0 12
1000383 0.002500     Prime Lending   10000008720 1 1 0 13 1000383 0.002500    
Prime Lending   10000009436 1 1 0 14 1000383 0.002500     Prime Lending  
10000008298 1 1 0 15 1000383 0.002500     Prime Lending   10000008795 1 1 0 16
1000383 0.002500     Prime Lending   10000008316 1 1 0 17 1000383 0.002500    
Prime Lending   10000007768 1 1 0 18 1000383 0.002500     Prime Lending  
10000010040 1 1 0 19 1000383 0.002500     Prime Lending   10000009297 1 1 0 20
1000383 0.002500     Prime Lending   10000008759 1 1 0 21 1000383 0.002500    
Prime Lending   10000008990 1 1 0 22 1000383 0.002500     Prime Lending  
10000009333 1 1 0 23 1000383 0.002500     Prime Lending   10000008792 1 1 0 24
1000383 0.002500     Prime Lending   10000009683 1 1 0 25 1000383 0.002500    
Prime Lending   10000008250 1 1 0 26 1000383 0.002500     Prime Lending  
10000009439 1 1 0 27 1000383 0.002500     Prime Lending   1050008096 1 1 0 28
1000383 0.002500     Prime Lending   10000008456 1 1 0 29 1000383 0.002500    
Prime Lending   10000007757 1 1 0 30 1000383 0.002500     Prime Lending  
10000008067 1 1 0 31 1000383 0.002500     Prime Lending   10000007892 1 1 0 32
1000383 0.002500     Prime Lending   10000008153 1 1 0 33 1000383 0.002500    
Prime Lending   10000008812 1 1 0 34 1000383 0.002500     Prime Lending  
10000009626 1 1 0 35 1000383 0.002500     Prime Lending   10000007477 1 1 0 36
1000383 0.002500     Prime Lending   10000007579 1 1 0 37 1000383 0.002500    
Prime Lending   10000009003 1 1 0 38 1000383 0.002500     Prime Lending  
10000009831 1 1 0 39 1000383 0.002500     Prime Lending   10000008349 1 1 0



 



  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 7           1 0 0   2 9           1 4 0   3 7           1 0 0   4
7           1 0 0   5 9           1 4 0   6 7           1 4 0   7 7           1
4 0   8 7           1 4 0   9 3           1 4 0   10 9           1 1 0   11 9  
        1 0 0   12 3           1 4 0   13 7           1 4 0   14 9           1 4
0   15 9           1 4 0   16 3           1 4 0   17 9           1 0 0   18 7  
        1 0 0   19 9           1 4 0   20 7           1 4 0   21 7           1 0
0   22 9           1 4 0   23 7           1 4 0   24 7           1 4 0   25 9  
        1 4 0   26 3           1 4 0   27 7           1 0 0   28 7           1 0
0   29 9           1 4 0   30 9           1 0 0   31 3           1 0 0   32 9  
        1 0 0   33 9           1 0 0   34 7           1 0 0   35 7           1 0
0   36 9           1 4 0   37 3           1 0 0   38 3           1 0 0   39 9  
        1 0 0  



 



  21 22 23 24 25 26 27 28 29 30 31   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1     0.00   20130308 544000.00 0.038750 360 360 20130501 1 2     0.00
  20130304 940000.00 0.038750 360 360 20130501 1 3     0.00   20130306 800000.00
0.035000 360 360 20130501 1 4     0.00   20130307 727200.00 0.037500 360 360
20130501 1 5     73500.00   20130306 750000.00 0.038750 360 360 20130501 1 6    
0.00   20130304 580000.00 0.038750 360 360 20130501 1 7     0.00   20130306
926000.00 0.040000 360 360 20130501 1 8     0.00   20130306 572000.00 0.037500
360 360 20130501 1 9     0.00   20130301 539000.00 0.040000 360 360 20130501 1
10     0.00   20130304 800000.00 0.038750 360 360 20130401 1 11     0.00  
20130308 802500.00 0.038750 360 360 20130501 1 12     0.00   20130315 700000.00
0.037500 360 360 20130501 1 13     0.00   20130228 752000.00 0.038750 360 360
20130401 1 14     0.00   20130306 700000.00 0.038750 360 360 20130501 1 15    
0.00   20130308 1242500.00 0.036250 360 360 20130501 1 16     0.00   20130307
468000.00 0.037500 360 360 20130501 1 17     750000.00   20130225 1120000.00
0.037500 360 360 20130401 1 18     0.00   20130315 813750.00 0.038750 360 360
20130501 1 19     0.00   20130301 690000.00 0.037500 360 360 20130401 1 20    
0.00   20130308 440000.00 0.036250 360 360 20130501 1 21     0.00   20130308
920000.00 0.041250 360 360 20130501 1 22     0.00   20130311 560000.00 0.038750
360 360 20130501 1 23     0.00   20130301 671250.00 0.038750 360 360 20130501 1
24     0.00   20130320 650000.00 0.036250 360 360 20130501 1 25     0.00  
20130305 548000.00 0.041250 360 360 20130501 1 26     0.00   20130305 637000.00
0.036250 360 360 20130501 1 27     0.00   20121129 651000.00 0.036250 360 360
20130101 1 28     0.00   20130301 636000.00 0.036250 360 360 20130501 1 29    
0.00   20130313 482000.00 0.040000 360 360 20130501 1 30     0.00   20130308
1090000.00 0.038750 360 360 20130501 1 31     100000.00   20130308 712000.00
0.038750 360 360 20130501 1 32     0.00   20130305 1040000.00 0.038750 360 360
20130501 1 33     0.00   20130306 840000.00 0.040000 360 360 20130501 1 34    
0.00   20130312 848000.00 0.046250 360 360 20130501 1 35     0.00   20130313
583200.00 0.040000 360 360 20130501 1 36     0.00   20130313 506000.00 0.037500
360 360 20130501 1 37     0.00   20130228 835000.00 0.037500 360 360 20130401 1
38     0.00   20130311 695000.00 0.037500 360 360 20130501 1 39     0.00  
20130228 525000.00 0.037500 360 360 20130401 1



 



  32 33 34 35 36 37 38 39 40 41 42   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   544000.00 0.038750 2558.09 20130401 0 0     2 0 0  
940000.00 0.038750 4420.23 20130401 0 0     3 0 0   800000.00 0.035000 3592.36
20130401 0 0     4 0 0   727200.00 0.037500 3367.78 20130401 0 0     5 0 0  
750000.00 0.038750 3526.78 20130401 0 0     6 0 0   580000.00 0.038750 2727.38
20130401 0 0     7 0 0   926000.00 0.040000 4420.87 20130401 0 0     8 0 0  
572000.00 0.037500 2649.02 20130401 0 0     9 0 0   539000.00 0.040000 2573.27
20130401 0 0     10 0 0   798821.43 0.038750 3761.90 20130401 0 0     11 0 0  
802500.00 0.038750 3773.65 20130401 0 0     12 0 0   700000.00 0.037500 3241.81
20130401 0 0     13 0 0   750892.15 0.038750 3536.18 20130401 0 0     14 0 0  
700000.00 0.038750 3291.66 20130401 0 0     15 0 0   1242500.00 0.036250 5666.44
20130401 0 0     16 0 0   468000.00 0.037500 2167.38 20130401 0 0     17 0 0  
1118313.11 0.037500 5186.89 20130401 0 0     18 0 0   813750.00 0.038750 3826.55
20130401 0 0     19 0 0   688960.75 0.037500 3195.50 20130401 0 0     20 0 0  
440000.00 0.036250 2006.63 20130401 0 0     21 0 0   920000.00 0.041250 4458.78
20130401 0 0     22 0 0   560000.00 0.038750 2633.33 20130401 0 0     23 0 0  
671250.00 0.038750 3156.47 20130401 0 0     24 0 0   650000.00 0.036250 2964.33
20130401 0 0     25 0 0   548000.00 0.041250 2655.88 20130401 0 0     26 0 0  
637000.00 0.036250 2905.05 20130401 0 0     27 0 0   646972.48 0.036250 2968.89
20130401 0 0     28 0 0   636000.00 0.036250 2900.49 20130401 0 0     29 0 0  
482000.00 0.040000 2301.14 20130401 0 0     30 0 0   1090000.00 0.038750 5125.58
20130401 0 0     31 0 0   712000.00 0.038750 3348.09 20130401 0 0     32 0 0  
1040000.00 0.038750 4890.47 20130401 0 0     33 0 0   840000.00 0.040000 4010.29
20130401 0 0     34 0 0   848000.00 0.046250 4359.90 20130401 0 0     35 0 0  
583200.00 0.040000 2784.29 20130401 0 0     36 0 0   506000.00 0.037500 2343.36
20130401 0 0     37 0 0   833742.36 0.037500 3867.02 20130401 0 0     38 0 0  
695000.00 0.037500 3218.65 20130401 0 0     39 0 0   524209.27 0.037500 2431.36
20130401 0 0    



 



  43 44 45 46 47 48 49 50 51 52 53   ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                       2                       3            
          4                       5                       6                    
  7                       8                       9                       10    
                  11                       12                       13          
            14                       15                       16                
      17                       18                       19                      
20                       21                       22                       23  
                    24                       25                       26        
              27                       28                       29              
        30                       31                       32                    
  33                       34                       35                       36
                      37                       38                       39      
               



 



  54 55 56 57 58 59 60 61 62 63 64   Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
       



 



  65 66 67 68 69 70 71 72 73 74 75   Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower 1       0   325 1   0   3.25 2       0   240 1   1   18 3       0   249
2   0   23 4       0   330 1   0   5.75 5       0   521 1   0   7.75 6       0  
267 2   0   15.5 7       0   519 2   0   16 8       0   342 1   0   0.5 9      
0   324 1   1   11.5 10       0   352 1   0   22 11       0   187 1   1   0 12  
    0   159 2   0   2 13       0   152 3   1   30 14       0   210 1   0   2.75
15       0   306 1   0   3 16       0   105 1   0   0 17       0   435 1   0  
0.25 18       0   470 1   1   5 19       0   43 1   0   6.75 20       0   276 1
  0   5.75 21       0   405 3   0   25 22       0   410 1   0   15 23       0  
12 1   0   0 24       0   263 2   0   19 25       0   337 1   0   9.75 26      
0   162 1   1   6 27       0   117 2   0   11 28       0   237 1   0   13.5 29  
    0   52 2   0   24 30       0   226 1   0   4 31       0   25 1   0   6 32  
    0   438 1   0   20 33       0   418 1   0   20 34       0   461 1   0   17
35       0   149 1   0   15.5 36       0   333 2   0   1 37       0   304 2   0
  1.5 38       0   351 3   0   1.25 39       0   546 1   0   2.25



 



  76 77 78 79 80 81 82 83 84 85 86   Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO 1   0 1               771 2   6 1               740 3   0 1              
788 4   0 1               805 5   1.25 1               727 6 23.5 0 1          
    776 7   0 1               778 8   0 1               782 9   11 1            
  796 10   11.5 1               760 11 7.5 7.5 1               783 12   9 1    
          764 13   0 1               796 14   2.75 1               813 15 3 3.25
1               720 16   5.25 1               748 17   14 1               789 18
  0 1               799 19   37.25 1               794 20   0 1              
770 21   0 1               775 22   6 1               798 23   0 1              
785 24 29 0 1               759 25 0 9.5 1               786 26   13.5 1        
      802 27   0 1               789 28   0 1               777 29 18.25 0 1    
          719 30   0.75 1               757 31 5 7 1               779 32 19.25
1 1               794 33 5 6 1               788 34   0 1               731 35
15.5 0 1               797 36   16 1               745 37 1.5 12 1              
792 38   26 1               758 39   1.5 1               732



 



  87 88 89 90 91 92 93 94 95 96 97 98   Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1                       000000000000 2                      
000000000000 3                       000000000000 4                      
000000000000 5                       000000000000 6                      
000000000000 7                       000000000000 8                      
000000000000 9                       000000000000 10                      
000000000000 11                       000000000000 12                      
000000000000 13                       000000000000 14                      
000000000000 15                       000000000000 16                      
000000000000 17                       000000000000 18                      
000000000000 19                       000000000000 20                      
000000000000 21                       000000000000 22                      
000000000000 23                       000000000000 24                      
000000000000 25                       000000000000 26                      
000000000000 27                       000000000000 28                      
000000000000 29                       000000000000 30                      
000000000000 31                       000000000000 32                      
000000000000 33                       000000000000 34                      
000000000000 35                       000000000000 36                      
000000000000 37                       000000000000 38                      
000000000000 39                       000000000000



 



  99 100 101 102 103 104 105 106 107 108 109   Months Bankruptcy Months
Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification 1     9374.00 0.00 0.00 5685.00 9374.00 15059.00 1 5   2    
18319.05 0.00 0.00 0.00 18319.05 18319.05 1 5   3     31240.39   0.00   31240.39
31240.39 1 5   4     7708.33   4865.69   7708.33 12574.02 1 5   5     16666.66
0.00 48622.55 0.00 16666.66 65289.21 1 5   6     17083.33 3704.87 0.00 0.00
20788.20 20788.20 1 5   7     12500.00   30733.99   12500.00 43233.99 1 5   8  
  13333.34   1315.92   13333.34 14649.26 1 5   9     19166.66   0.00   19166.66
19166.66 1 5   10     62500.00 0.00 0.00 0.00 62500.00 62500.00 1 5   11    
0.00 13000.00 0.00 19793.83 13000.00 32793.83 1 5   12     35000.00 0.00 0.00
0.00 35000.00 35000.00 1 5   13     24257.08   0.00   24257.08 24257.08 1 5   14
    15000.00   0.00   15000.00 15000.00 1 5   15     10833.33 12000.00 0.00 0.00
22833.33 22833.33 1 5   16     5276.72 6288.08 0.00 0.00 11564.80 11564.80 1 5  
17     33333.33 0.00 0.00 0.00 33333.33 33333.33 1 5   18     20456.58   0.00  
20456.58 20456.58 1 5   19     8581.93   0.00   8581.93 8581.93 1 5   20    
22500.01   0.00   22500.01 22500.01 1 5   21     17818.67   11523.41   17818.67
29342.08 1 5   22     8901.20   0.00   8901.20 8901.20 1 5   23     940.75
2145.70 1583.50 5230.04 3086.45 9899.99 1 5   24     14041.67 11518.43 0.00 0.00
25560.10 25560.10 1 5   25     25910.24 0.00 1723.18 0.00 25910.24 27633.42 1 5
  26     18557.87 0.00 0.00 0.00 18557.87 18557.87 1 5   27     18916.67 0.00
28603.75 0.00 18916.67 47520.42 1 5   28     14166.67   0.00   14166.67 14166.67
1 5   29     7233.55 5668.50 0.00 0.00 12902.05 12902.05 1 5   30     22021.00  
0.00   22021.00 22021.00 1 5   31     13426.68 3625.01 0.00 0.00 17051.69
17051.69 1 5   32     25833.33 4796.00 0.00 0.00 30629.33 30629.33 1 5   33    
13000.00 2782.87 0.00 0.00 15782.87 15782.87 1 5   34     14972.75 0.00 1169.34
0.00 14972.75 16142.09 1 5   35     6560.67 2548.00 0.00 0.00 9108.67 9108.67 1
5   36     20974.98 0.00 0.00 0.00 20974.98 20974.98 1 5   37     17655.73
17678.27 0.00 0.00 35334.00 35334.00 1 5   38     10729.18   425.09   10729.18
11154.27 1 5   39     18750.00   0.00   18750.00 18750.00 1 5  



 



  110 111 112 113 114 115 116 117 118   Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method 1 3   4   25157.24 4847.34 0.321890     2 3   4   140042.43 8859.94
0.483646     3 3   4   614403.62 9737.79 0.311705     4 3   4   175321.58
5019.86 0.399225     5 3   4   284128.49 5318.46 0.081460     6 3   4   59347.33
8249.44 0.396833     7 3   4   227049.99 10514.98 0.243211     8 3   4  
263135.01 3485.59 0.237936     9 3   4   227875.48 5169.59 0.269718     10 3   4
  108489.71 14404.25 0.230468     11 3   4   206400.58 5970.87 0.182073     12 3
  4   710104.16 10962.00 0.313200     13 3   4   582627.46 8858.66 0.365199    
14 3   4   237112.12 5073.92 0.338261     15 3   4   476830.86 8704.66 0.381226
    16 3   4   21732.35 4269.57 0.369187     17 3   4   802937.46 11216.50
0.336495     18 3   4   119327.12 5875.07 0.287197     19 3   4   26387.26
3574.50 0.416515     20 3   4   60535.14 4733.42 0.210374     21 3   4  
197018.24 12462.61 0.424735     22 3   4   122508.87 3931.91 0.441728     23 3  
4   63627.94 4237.87 0.428068     24 3   4   145629.31 7662.51 0.299784     25 3
  4   814571.31 4694.45 0.169883     26 3   4   192389.45 4727.60 0.254749    
27 3   4   192504.72 12434.34 0.261663     28 3   4   86361.29 4352.67 0.307247
    29 3   4   137364.88 5379.10 0.416918     30 3   4   108602.25 9415.10
0.427551     31 3   4   55183.78 6140.79 0.360128     32 3   4   151671.37
9653.20 0.315162     33 3   4   43586.54 5839.82 0.370010     34 3   4  
287836.48 6348.18 0.393269     35 3   4   66890.65 3864.42 0.424257     36 3   4
  1898889.69 5643.91 0.269078     37 3   4   201328.10 12359.87 0.349801     38
3   4   510016.00 5694.83 0.510552     39 3   4   137165.34 4922.21 0.262518    



 



  119 120 121 122 123 124 125 126 127 128   Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 100.000000 DALLAS TX 75205 12 1 680000.00 685000.00 3 20130211
2   SAN ANTONIO TX 78258 7 1   1175000.00 3 20130124 3 100.000000 SAN ANTONIO TX
78257 7 1 1275000.00 1300000.00 3 20130212 4 100.000000 ALAMO HEIGHTS TX 78209 1
1 909000.00 940000.00 3 20130211 5   PARADISE VALLEY AZ 85253 1 1   1200000.00 3
20130123 6 100.000000 CEDAR PARK TX 78613 7 1 725000.00 726000.00 3 20130208 7
100.000000 PONTE VEDRA BEACH FL 32082 7 1 1157500.00 1165000.00 3 20130128 8
100.000000 HOUSTON TX 77055 1 1 724938.00 730000.00 3 20130213 9   DALLAS TX
75225 1 1   780000.00 3 20130211 10   BLOOMFIELD CT 06002 7 1   1000000.00 3
20130123 11   UNIVERSITY PARK TX 75225 1 1   1070000.00 3 20130213 12  
COCKEYSVILLE MD 21030 1 1   2150000.00 3 20130211 13 100.000000 ANNAPOLIS MD
21403 7 1 940000.00 950000.00 3 20130214 14   VIRGINIA BEACH VA 23451 1 1  
875000.00 3 20130129 15   WEST LAKE HILLS TX 78746 1 1   1775000.00 3 20130206
16   LEWES DE 19958 7 1   950000.00 3 20130202 17   LOS ANGELES CA 90004 1 1  
3000000.00 3 20130124 18 100.000000 PASADENA CA 91107 1 1 1085000.00 1085000.00
3 20130223 19   SAN DIEGO CA 92103 1 1   1000000.00 3 20130215 20 100.000000
SOUTH BEND IN 46614 1 1 550000.00 570000.00 3 20130212 21 100.000000 COTO DE
CAZA CA 92679 7 1 1150000.00 1150000.00 3 20130213 22   WINCHESTER VA 22603 1 1
  700000.00 3 20130211 23 100.000000 LONGBOAT FL 34228 7 1 895000.00 925000.00 3
20130207 24 100.000000 LEESBURG VA 20176 6 1 1150000.00 1150000.00 3 20130220 25
  LEWISVILLE NC 27023 7 1   685000.00 3 20130104 26   ST MICHAELS MD 21663 1 1  
1557000.00 3 20130206 27 100.000000 Southlake TX 76092 7 1 978000.00 930000.00 3
20121107 28 100.000000 SAN CLEMENTE CA 92673 7 1 795000.00 800000.00 3 20130204
29   MOULTONBOROUGH NH 03254 1 2   781000.00 3 20121228 30   WESTON MA 02493 1 1
  1675000.00 3 20130130 31   WESTON MA 02493 1 1   1250000.00 3 20130129 32  
LOS ANGELES CA 90069 1 1   1550000.00 3 20130122 33   OAK PARK CA 91377 7 1  
1070000.00 3 20130213 34 100.000000 ESCONDIDO CA 92026 7 1 1060000.00 1100000.00
3 20130225 35 100.000000 SAN DIEGO CA 92131 6 1 729000.00 745000.00 3 20121214
36   MORRISON CO 80465 7 1   945000.00 3 20130121 37   UNIVERSITY PARK TX 75205
1 1   1257500.00 3 20130205 38   DALLAS TX 75225 1 1   1355000.00 3 20130213 39
  HOUSTON TX 77030 1 1   825000.00 3 20130206



 



  129 130 131 132 133 134 135 136 137 138 139   Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1               0.800000 0.800000 0 0 2               0.800000
0.800000 0 0 3               0.627400 0.627400 0 0 4               0.800000
0.800000 0 0 5               0.686200 0.625000 0 0 6               0.800000
0.800000 0 0 7               0.800000 0.800000 0 0 8               0.789000
0.789000 0 0 9               0.691000 0.691000 0 0 10               0.800000
0.800000 0 0 11               0.750000 0.750000 0 0 12               0.325500
0.325500 0 0 13               0.800000 0.800000 0 0 14               0.800000
0.800000 0 0 15               0.700000 0.700000 0 0 16               0.492600
0.492600 0 0 17               0.623300 0.373300 0 0 18               0.750000
0.750000 0 0 19               0.690000 0.690000 0 0 20               0.800000
0.800000 0 0 21               0.800000 0.800000 0 0 22               0.800000
0.800000 0 0 23               0.750000 0.750000 0 0 24               0.565200
0.565200 0 0 25               0.800000 0.800000 0 0 26               0.409100
0.409100 0 0 27               0.700000 0.700000 0 0 28               0.800000
0.800000 0 0 29               0.617100 0.617100 0 0 30               0.650700
0.650700 0 0 31               0.649600 0.569600 0 0 32               0.670900
0.670900 0 0 33               0.785000 0.785000 0 0 34               0.800000
0.800000 0 0 35               0.800000 0.800000 0 0 36               0.535400
0.535400 0 0 37               0.664000 0.664000 0 0 38               0.512900
0.512900 0 0 39               0.636300 0.636300 0 0



 



  140 141 142 143 144 145 146 147 148 149 150 151 152   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap 1 0                         2 0                         3 0                
        4 0                         5 0                         6 0            
            7 0                         8 0                         9 0        
                10 0                         11 0                         12 0  
                      13 0                         14 0                        
15 0                         16 0                         17 0                  
      18 0                         19 0                         20 0            
            21 0                         22 0                         23 0      
                  24 0                         25 0                         26 0
                        27 0                         28 0                      
  29 0                         30 0                         31 0                
        32 0                         33 0                         34 0          
              35 0                         36 0                         37 0    
                    38 0                         39 0                        



 



  153 154 155 156 157 158 159 160 161 162 163   Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date 1               22
  0 20430401 2               18   0 20430401 3               23   0 20430401 4  
            15   0 20430401 5               12   73500 20430401 6              
23 26 0 20430401 7               16   0 20430401 8               12   0 20430401
9               18   0 20430401 10               22   0 20430301 11            
  0 7.5 0 20430401 12               22   0 20430401 13               30   0
20430301 14               10   0 20430401 15               5 5 0 20430401 16    
          0   0 20430401 17               20   671289 20430301 18              
11   0 20430401 19               7   0 20430301 20               5.75   0
20430401 21               25   0 20430401 22               15   0 20430401 23  
            0   0 20430401 24               32 29 0 20430401 25               37
0 0 20430401 26               6   0 20430401 27               20   0 20421201 28
              13.5   0 20430401 29               34 18.25 0 20430401 30        
      10   0 20430401 31               20 11 71827 20430401 32               20
20 0 20430401 33               20 18 0 20430401 34               17   0 20430401
35               16 16 0 20430401 36               45   0 20430401 37          
    18 18 0 20430301 38               35   0 20430401 39               14   0
20430301



 



  164 165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 9374 0 0 0 0 5685 Full Two Years Two Months 2 18319.05 0 0 0 0 0
Full Two Years Two Months 3 31240.39 0 0 0 0 0 Full Two Years Two Months 4
7708.33 1164.98 0 0 0 0 Full Two Years Two Months 5 16666.66 48622.55 0 0 0 0
Full Two Years Two Months 6 17083.33 0 0 3704.87 0 0 Full Two Years Two Months 7
12500 30733.99 0 0 0 0 Full Two Years Two Months 8 13333.34 0 0 0 0 0 Full Two
Years Two Months 9 19166.66 0 0 0 0 0 Full Two Years Two Months 10 62500 0 0 0 0
0 Full Two Years Two Months 11 0 0 0 13000 19793.83 0 Full Two Years Two Months
12 35000 0 0 0 0 0 Full Two Years Two Months 13 24257.08 0 0 0 0 0 Full Two
Years Two Months 14 15000 0 0 0 0 0 Full Two Years Two Months 15 10833.33 0 0
12000 0 0 Full Two Years Two Months 16 5276.72 0 0 6288.08 0 0 Full Two Years
Two Months 17 33333.33 0 0 0 0 0 Full Two Years Two Months 18 20456.58 0 0 0 0 0
Full Two Years Two Months 19 8581.93 0 0 0 0 0 Full Two Years Two Months 20
22500.01 0 0 0 0 0 Full Two Years Two Months 21 17818.67 11523.41 0 0 0 0 Full
Two Years Two Months 22 8901.2 0 0 0 0 0 Full Two Years Two Months 23 940.75 0 0
2145.7 0 0 Full Two Years Two Months 24 14041.67 0 0 11518.43 0 0 Full Two Years
Two Months 25 25910.24 1723.18 0 0 0 0 Full Two Years Two Months 26 18557.87 0 0
0 0 0 Full Two Years Two Months 27 18916.67 28603.75 0 0 0 0 Full Two Years Two
Months 28 14166.67 0 0 0 0 0 Full Two Years Two Months 29 7233.55 0 0 5668.5 0 0
Full Two Years Two Months 30 22021 0 0 0 0 0 Full Two Years Two Months 31
13426.68 0 0 3625.01 0 0 Full Two Years Two Months 32 25833.33 0 0 4796 0 0 Full
Two Years Two Months 33 13000 0 0 2782.87 0 0 Full Two Years Two Months 34
14972.75 1169.34 0 0 0 0 Full Two Years Two Months 35 6560.67 0 0 2548 0 0 Full
Two Years Two Months 36 20974.98 0 0 0 0 0 Full Two Years Two Months 37 17655.73
0 0 17678.27 0 0 Full Two Years Two Months 38 10729.18 425.09 0 0 0 0 Full Two
Years Two Months 39 18750 0 0 0 0 0 Full Two Years Two Months



 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.9.

 

 

 

